Exhibit 10.2

AMENDED AND RESTATED OPERATING EXPENSE RESPONSIBILITY AGREEMENT

This Amended and Restated Operating Expense Responsibility Agreement, entered
into on the date set forth below, is by and among TriLinc Global, LLC, a
Delaware limited liability company (“Sponsor”), TriLinc Advisors, LLC, a
Delaware limited liability company (“Advisor”), and TriLinc Global Impact Fund,
LLC, a Delaware limited liability company (“Fund” and together with the Sponsor
and the Advisor, the “Parties”).

WHEREAS, the Sponsor has agreed to be responsible for the payment of the Fund’s
cumulative operating costs paid through and including September 30, 2014
(collectively as set forth in Exhibit A hereto and referred to as “Fund
Expenses”).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Expense Responsibility for Fund Expenses. The Sponsor shall pay the Fund
Expenses and will not seek reimbursement of the Fund Expenses until the Fund has
raised at least $200 million of gross proceeds in the Company’s public offering
(the “Offering”) of units of its limited liability company interest (“Units”)
pursuant to the Registration Statement on Form S-1 (File No. 333-185676), as
declared effective by the Securities and Exchange Commission on February 25,
2013, provided any such reimbursement during the period in which the Fund is
offering Units in the Offering will not cause the Fund’s Net Asset Value per
unit to fall below the prior quarter’s Net Asset Value per unit (the “Gross
Proceeds Hurdle”). To the extent the Fund is not successful in satisfying the
Gross Proceeds Hurdle, no amount will be payable by the Fund for reimbursement
to the Sponsor of the Fund Expenses.

 

2. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties with respect to the matters contained herein and no prior or
contemporaneous agreement or understanding pertaining to any such matter shall
be effective for any purpose.

 

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on November 11,
2014

 

TRILINC GLOBAL, LLC By:     Name:   Title:   TRILINC ADVISORS, LLC By:     Name:
  Title:   TRILINC GLOBAL IMPACT FUND, LLC By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit A

Schedule of Services Incurred by TriLinc Global Impact Fund, LLC through
September 30, 2014

 

Vendor

  

Description of Services

   Amount   AccuConference    Communications    $ 1,934    ANDE    2013-2014
Membership      5,000    ASTA    Document Translation      1,167    Bank of NY
Mellon    Fund Administration      90,000    Bank of NY Mellon    Bank fees     
17,055    Board of Managers    Board Wages      323,375    Board of Managers   
Board Meeting      50,768    Credit Cards    Travel - Dead deal costs     
62,987    Deloitte & Touche    Audit      383,015    Deloitte & Touche    Tax
services      137,477    DST Systems, Inc.    Transfer Agent      324,199   
Duff & Phelps    Valuation services      10,225    Emtek Solutions, LLC   
PAES/TAS      7,875    Federal Agent    PAES/TAS      12,750    Greenberg
Traurig    Legal Services      301,672    IDB Bank    Due Diligence      50,000
   iUVO Talent    PAES/TAS      12,318    Josh Zuckerwise    Travel expenses   
  4,023    Legatum Global Development Limited    PAES/TAS      292,500    Lewis
Kopp    Expense reimbursement      14,348    Maples and Calder    Legal Services
     10,138    Moss Adams    10-Q review      24,615    MF Analytics    PAES/TAS
     65,159    PathNorth    2013 Core Membership      4,167    Paul Sanford   
Travel expenses      5,212    Payroll    PAES/TAS      150,091    Pinnacle Fund
Administration, LLC    Fund Administration      35,000    Robert Mora   
PAES/TAS      97,791    Rothstein Kass    SOX Implementation/Compliance     
62,077    RR Donnelley    10-Q & 8-K Processing      91,716    Spolin Cohen   
Legal Services      30,818    State of California    Franchise fees      1,695
   State of Delaware    Franchise fees      250    Steve Napleton    Travel
expenses      8,979    Tanir Helayel    PAES/TAS      6,779    Trilinc Advisors,
LLC    Copies, postage and miscellaneous      17,885    Trilinc Advisors, LLC   
eFront      113,004    Trilinc Advisors, LLC    Management fees      315,547   
Trilinc Advisors, LLC    Incentive fees      353,659    Trilinc Advisors, LLC   
Travel expenses - board meeting      9,533    Troy Wiseman    Expense
reimbursement      9,701    Trustees of Tufts College    PAES/TAS      18,150   
Various    PAES/TAS      14,601    Willis    Fund Insurance      88,804         

 

 

        $ 3,638,059         

 

 

 